Filed 7/11/16 V.B. v. Superior Court CA5



                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

V.B.,
                                                                                           F073518
         Petitioner,
                                                                             (Fresno Super. Ct. Nos.
                   v.                                                   14CEJ300356-1, 14CEJ300356-2 &
                                                                                14CEJ300356-3)
THE SUPERIOR COURT OF FRESNO
COUNTY,
                                                                                         OPINION
         Respondent;

FRESNO COUNTY DEPARTMENT OF
SOCIAL SERVICES,

         Real Party in Interest.


                                                   THE COURT*
         ORIGINAL PROCEEDINGS; petition for extraordinary writ review. Mary Dolas,
Judge.
         V.B., in pro. per., for Petitioner.
         No appearance for Respondent.
         Daniel C. Cederborg, County Counsel, and Brent C. Woodward, Deputy County
Counsel, for Real Party in Interest.
                                                        -ooOoo-

*        Before Levy, Acting P.J., Kane, J. and Detjen, J.
       V.B. (mother), in propria persona, seeks extraordinary writ relief from the juvenile
court’s orders issued at a contested 12-month review hearing (Welf. & Inst. Code,
§ 366.21, subd. (f)(1))1 terminating her reunification services and setting a section 366.26
hearing as to her now six-year-old daughter A.C., four-year-old daughter K.C., and three-
year-old son C.C., Jr. Mother contends the juvenile court erred in finding she was
provided reasonable anger management services. We deny the petition.
                    PROCEDURAL AND FACTUAL SUMMARY
       In November 2014, the Fresno County Department of Social Services
(department) received a report that mother and Christopher C., the father (father) of then
four-year-old A.C., three-year-old K.C., and two-year-old C.C., Jr., were using drugs and
did not have stable housing. The emergency response social worker found all three
children in diapers and noted that they had very limited verbal skills. They also appeared
to have been neglected.
       The department took the children into protective custody and placed them with
relatives. Not long after, the department returned the children to mother’s custody and
offered both parents voluntary family maintenance services which they accepted. They
also agreed there would be no domestic violence in front of the children. However,
approximately a month later, in December 2014, father pushed mother and head-butted
her in the forehead in the presence of the children, leaving a “goose egg shaped” bump on
her head. Mother said he also hit her in the face but it did not cause any bruising.
       The department took the children into protective custody and placed them in foster
care. The department also filed a dependency petition on their behalf which the juvenile
court sustained. In April 2015, the juvenile court ordered the children removed from
parental custody and ordered mother and father to participate in reunification services.

1      All references are to the Welfare and Institutions Code.


                                             2
Mother was specifically ordered to participate in parenting classes, be evaluated for
domestic violence and mental health services, and participate in supervised visits.
       In June 2015, mother completed a parenting program and a mental health
assessment and began individual therapy. In addition, she had been assessed for
domestic violence services and referred to the 26-week Phoenix Program, a domestic
violence program which combined child abuse batterer’s treatment and group sessions for
victims. In July 2015, mother contacted her social worker, Alyssa Cruz-Rodriguez, and
stated she did not believe she was benefitting from the Phoenix Program because she was
having difficulty following the course curriculum. A meeting was conducted to address
mother’s concern and the substance abuse specialist, Minerva Perez, referred mother to
another Phoenix Program at Universal Health.
       Father, meanwhile, was not participating in his court-ordered services and was
spot testing positive for methamphetamine prior to visits. As a result, he had not visited
the children since late July 2015. In addition, he and mother had an argument at the
visitation center in June in which he accused her of taking his paycheck. He appeared to
be under the influence of some unknown substance and threatened to break the windows
of mother’s car.
       In August 2015, Cruz-Rodriguez met with mother and father to discuss the
possibility of advancing beyond supervised visits. Father and mother stated they were in
a relationship. Cruz-Rodriguez expressed the department’s concerns that father was not
participating in his services and that he and mother continued to engage in domestic
violence. Father said he would start to “get stuff done” and mother agreed to work on
tools and techniques to demonstrate that she could be protective. Cruz-Rodriguez
decided that visits would remain supervised.




                                             3
       In October 2015, mother notified Cruz-Rodriguez that she was arrested after an
incident with father. Mother would later explain that she hit father in the head with a cell
phone and spent a few hours in jail.
       In November 2015, at the six-month review hearing, the juvenile court continued
mother’s reunification services to the 12-month review hearing. The court terminated
father’s reunification services.
       In December 2015, mother requested a transfer out of the Phoenix Program
because she did not believe she was learning anything. Cruz-Rodriguez, mother and
substance abuse specialist Lawrence Rice met and discussed mother’s request. Mother
explained she needed anger management classes because she became extremely
frustrated when speaking to people. During the conversation, she referred to father as her
“boyfriend.” Lawrence asked her if she would consider terminating her relationship with
father if it meant resuming custody of her children. Mother said she would consider it
but said she did not see him daily and did not believe maintaining a relationship with him
was a problem. Rice explained to mother that she should continue to attend the Phoenix
Program. He said it was the best program for her because it incorporated components of
the anger management and child batterer’s programs. He also provided mother a list of
anger management services.
       In its report for the 12-month review hearing, the department recommended the
juvenile court terminate mother’s reunification services and continue supervised
visitation. The department reported that mother participated in all of her court-ordered
services and regularly visited the children. However, the department opined that her
progress was moderate and she had not demonstrated the ability to protect the children.
       In April 2016, the juvenile court conducted a contested 12-month review hearing.
Mother’s attorney argued for return of the children to mother’s custody under family
maintenance services or continued reunification services.

                                             4
       Mother testified she completed the Phoenix Program and learned to express how
she felt instead of blaming other people and to employ positive thinking. She also
completed the Fresno Family Counseling Program, a 12-week anger management group
counseling program, which she paid for herself. She took the course because she wanted
more knowledge and wanted to be able to demonstrate to her children that hitting was not
the way to deal with problems. She learned that her negative thinking escalated her anger
and she learned to diffuse her anger through focused relaxation. She said she last saw
father during a team decision meeting in March 2016, and prior to that in October 2015,
when she was arrested for domestic violence. She also testified that she lived with her
mother and was employed. If the children were returned to her, they would live with her
at her mother’s home.
       Jessica Rodriguez, a facilitator for mother’s anger management classes, testified
about the various topics taught in the program. She said mother attended all the classes
and was an active participant.
       Cruz-Rodriguez testified that mother continued to exhibit anger and frustration
and she did not think she was employing the tools and techniques she was taught in her
classes. In addition, mother gave conflicting information as to whether she was still in a
relationship with father. County counsel asked Cruz-Rodriguez about her conversation
with mother regarding anger management. She explained that the department did not
ordinarily offer anger management to families in reunification and that the substance
abuse specialist was the one who makes the referral. In mother’s case, the substance
abuse specialist determined that the Phoenix Program was best suited for mother because
it incorporated concepts from the anger management class. For her part, Cruz-Rodriguez
encouraged mother to discuss anger management with her therapist. She did not attempt
to find out how mother was progressing in her anger management class.



                                             5
       The juvenile court found it would be detrimental to return the children to mother’s
custody and that the department provided her reasonable reunification services. The
court specifically addressed anger management, stating the department addressed whether
she was in an appropriate program based on her assessment and also provided her
additional resources for her to utilize if she chose. The court also found there was not a
substantial probability the children could be returned to her in the two months before the
18-month review hearing in June 2016. Consequently, the court terminated mother’s
reunification services and set a section 366.26 hearing.
       Mother filed a timely petition for extraordinary writ and appeared for oral
argument.
                                         DISCUSSION
       Mother contends the department failed to provide her an anger management class.
Therefore, she argues, the department failed to provide her reasonable reunification
services and the juvenile court erred in finding they were reasonable and in terminating
them. We disagree.
       At the 12-month review hearing, the juvenile court must determine if reasonable
services have been provided or offered to the parent. (§ 366.21, subd. (f)(1)(A).)
Services are reasonable when the department identifies the family’s problems, offers
services targeting those problems, maintains reasonable contact with the parent(s) and
makes reasonable efforts to assist in areas where compliance is difficult. (In re Riva M.
(1991) 235 Cal. App. 3d 403, 414.) The juvenile court cannot terminate reunification
services and set a section 366.26 hearing unless there is clear and convincing evidence
that reasonable services were provided or offered. (§ 366.21, subd. (g)(1)(C)(ii).)
       On a challenge to the juvenile court’s reasonable services finding, we view the
evidence in a light most favorable to the respondent, indulging all legitimate and
reasonable inferences to uphold the court’s ruling. (In re Misako R. (1991) 2 Cal. App. 4th
6
538, 545.) If substantial evidence supports the juvenile court’s finding, we will not
disturb it. (Ibid.) As mother bears the burden of demonstrating error on appeal
(Winograd v. American Broadcasting Co. (1998) 68 Cal. App. 4th 624, 632), she must
show that the juvenile court’s finding that the department provided her reasonable
services is not supported by substantial evidence.
       The department identified domestic violence as a significant component of
mother’s services plan and referred her for an assessment. As a result of the assessment,
mother was referred to the Phoenix Program. In December 2015, mother requested an
anger management class. Cruz-Rodriguez directed the issue to Rice who, as the
substance abuse specialist, was the one responsible for referring mother to the appropriate
resource for anger management. Rice, after discussing the matter with mother and Cruz-
Rodriguez, concluded that the Phoenix Program in which mother was then participating,
offered mother the best anger management services available. He recommended she
continue in the program. Mother did and graduated from the program in February 2016.
Rice also provided mother a list of resources, if she wanted to pursue them on her own.
She did that also and completed an anger management group counseling program.
       In order to prevail on her reasonableness of services issue, mother would have to
show that the Phoenix Program was inadequate to address her anger management needs.
Mother fails, however, to meet her burden of proof on this issue. Instead, she argues the
department’s failure “to provide classes that directly deal with anger issues is not
providing reasonable services.” However, she does not direct this court to any evidence
in the record to establish that the Phoenix Program does not directly deal with anger
issues, nor did we find any such evidence in our review of the record. There is, however,
undisputed evidence that the Phoenix Program included an anger management
component and was best suited to meet mother’s anger management needs. On that
evidence alone the juvenile court could find that mother was provided reasonable anger

                                             7
management services. We, thus, affirm the juvenile court’s finding, mother was provided
reasonable anger management services and its orders terminating her reunification
services, and setting a section 366.26 hearing.
                                          DISPOSITION
       The writ petition is denied. This opinion is final forthwith as to this court.




                                              8